IN THE SUPREME COURT OF THE STATE OF NEVADA




                IN THE MATTER OF THE PARENTAL                          No. 84949
                RIGHTS AS TO: I. M. H., A MINOR.

                ROCHELLE H.,
                                                                           FILE
                                         Appellant,                        NOV 1 0 2022
                             vs.
                CLARK COUNTY DEPARTMENT OF
                FAMILY SERVICES; AND I. M. H., A
                MINOR,
                                  Respondents.




                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order terminating
                appellant's parental rights. Eighth Judicial District Court, Clark County;
                Cynthia N. Giuliani, Judge.
                            Since the docketing of this appeal on June 30, 2022, two notices
                issued by the clerk of this court and one order entered by this court and
                addressed to appellant have been returned by the postal service as
                undeliverable.' The postal service noted that it was unable to forward any
                of the documents. The opening brief was due to be filed by October 17, 2022.
                Appellant has not filed the opening brief, or any other documents in this
                matter, and has not otherwise communicated with this court. Under these




                     "A copy of one order entered by this court and addressed to appellant
                was not returned as undeliverable.
SUPREME COURT
        OF
     NEVADA


10) I947A
                                                                           22-r-Joc;(2_
                circumstances, it appears that appellant has abandoned this appeal and
                this court
                             ORDERS this appeal DISMISSED.




                                                                , J.
                                       Hardesty


                      4.414,G4-0          J.                                   , J.
                Stiglich                                 Herndon




                cc:   Hon. Cynthia N. Giuliani, District Judge
                      Rochelle H.
                      Clark County District Attorney/Juvenile Division
                      Legal Aid Center of Southern Nevada, Inc.
                      Eighth District Court Clerk




SUPREME COURT
      OF
   N E VAD A
                                                   2
  1947A